            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

CHRISTOPHER EVERETT
ADC #152664                                                 PLAINTIFF

v.                      No. 3:20-cv-220-DPM-JJV

SHAWN RICHARD, Mental Health,
ADC; PIERCE, Assistant Warden, ADC;
and FAUST, Warden, ADC                                  DEFENDANTS

                                 ORDER
     1. Everett's sixth motion to appoint counsel, Doc. 64, is denied for
the reasons the previous motions were denied.     Doc. 9, 35, 37, 43 & 51.
Neither the facts nor the claims are complex enough to warrant
appointed counsel; and Everett has ably represented himself in this
case. Plummer v. Grimes, 87 F.3d 1032, 1033 (8th Cir. 1996).
     2. On de novo review, the Court adopts Magistrate Judge Volpe's
recommendation, Doc. 63, and overrules Everett's objections, Doc. 66.
FED. R. Crv. P. 72(b)(3).   Everett hasn't met proof with proof to show
that the Defendants were deliberately indifferent to his serious medical
needs.    The motions for summary judgment, Doc. 55 & 58, are
therefore granted.     Everett's deliberate indifference claims against
Richard, Pierce, and Faust will be dismissed with prejudice.
     3. Everett's motion for an examination by an outside psychologist
to prove damages, Doc. 65, is denied without prejudice as moot.
So Ordered.



              D .P. Marshall Jr.
              United States District Judge




              -2-
